Arthur H. Healey, J.,
with whom Dannehy, J., joins, dissenting. I do not agree with the majority’s resolution of the defendant’s claim that the trial court abused its discretion in allowing the state to reopen its *621case.1 The majority states that “[i]t was not necessary for the court to reopen the state’s case in order to inform the jury of the time of sunset on the day in question.” In this criminal case, the majority’s ratio decidendi on this issue is that judicial notice may be taken of the time of sunrise and sunset where that factor is an element of the crime charged, where the state has rested its case without even requesting that the court take such judicial notice, and where the defendant has had no opportunity at all to be heard as to the propriety of taking judicial notice.2 See Fed. R. Evid., rule 201 (e) (opportunity to be heard). As a matter of fundamental fairness as well as of policy, I disagree with this approach because it not only involves, but proves for the state, an element of the crime charged. Accordingly, I would reach the defendant’s claim and would hold that the trial court erred.
Defense counsel, immediately upon the state’s resting its case, made a comprehensive motion to dismiss based on the sufficiency of the state’s evidence. This motion included his crucial claim that the state had not proven that the charged offense of attempted burglary in the second degree had been committed at “night” as that term is defined in General Statutes *622§ 53a-100 (a) (3). There is no question but that such was an essential element of that crime. See General Statutes § 53a-102. The only evidence touching that element was that the crime was committed when it was “dark.”
Later, the state, admitting that there was no evidence of sunrise or sunset on the date in question, took at least three positions. First, it asked that if the court felt that the evidence was such that it could not submit burglary in the second degree to the jury, then instead it should submit the crime of attempted burglary in the third degree as a lesser included offense. Second, it asked for permission to reopen in order to admit as an exhibit a chart from the United States Naval Observatory which indicated the times of sunrise and sunset on March 18, 1980. If its request to reopen were denied, the state then relied on its third position in which it sought permission to amend the information to conform to the proof; thus the jury would then be charged on attempted burglary in the third degree in violation of General Statutes §§ 53a-49 and 53a-103. The defense again objected pointing out, inter alia, that the state had already had the opportunity to prove its case, “especially on the special elements of the crime and the case should be finished.” Over objection and exception, the court permitted the state to reopen “for the limited purpose of offering proof as to the question of: at night.”
The defendant, as he was required to do under our rules, had timely made his motion to dismiss. Practice Book §§ 883, 884. While the court did not articulate its decision on that motion, it, in effect, denied it. By permitting the reopening for this purpose, the court did recognize the insufficiency of the state’s evidence on attempted burglary in the second degree.
I fully realize that the trial court enjoys a wide discretion on reopening the presentation of evidence in *623a criminal case. See State v. Brigandi, 186 Conn. 521, 442 A.2d 927 (1982). Several things, however, concern me on this reopening. The defendant’s motion to dismiss was not only timely, but was meritorious. I find no cognizable claim in this record of inadvertence by the state in failing to present this evidence — which was an essential element of the crime — as part of its casein-chief. There is actual prejudice to the defendant; without the additional evidence he could not on this record be convicted, as a matter of law, of the charged crime of attempted burglary in the second degree. Moreover, no reasonable tactical counter to this new evidence could be made by the defendant even if he so chose.
I agree that “a trial is not a game of technicalities, but one in which the facts and truth are sought.” Eskridge v. State, 258 Ind. 363, 369, 281 N.E.2d 490 (1972). The insufficiency of evidence that results from the failure of the state to adduce evidence of an essential element of the crime is not a technical matter but one affecting substantial rights. See Black’s Law Dictionary (Rev. 5th Ed. 1979). We properly accord the exercise of discretion in this area a wide ambit. The state, however, still has the duty to prove every essential element of the crime charged.3 In re Winship, 397 *624U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970); State v. Griffin, 175 Conn. 155, 162, 397 A.2d 89 (1978); see Mullaney v. Wilbur, 421 U.S. 684, 95 S. Ct. 1881, 44 L. Ed. 2d 508 (1975). In the present case, the state’s evidence was insufficient when the state rested and, on this record, the cause of justice would have been served in submitting the case to the jury only on attempted burglary in the third degree. In countering any assertion that the motion to reopen was properly granted in the furtherance of justice, I respectfully disagree.
Therefore, I dissent.

 After a recess and after the state presented its proposed exhibit from the United States Naval Observatory of the times of sunrise and sunset on March 18,1980, the court, upon hearing both counsel, stated: “I’ll allow you to reopen your case on your motion for the State to reopen it for the limited purpose of offering proof as to the question of: at night.”


 In this context I commend to the majority the cogent approach taken by the Massachusetts Supreme Judicial Court: “[P]roof of an essential element of a crime should not be supplied by judicial notice taken at the appellate level. United States v. Jones, 580 F.2d 219, 223-24 (6th Cir. 1978). The proper practice in a criminal trial is to submit all factual issues to the jury, including matters of which the judge may take judicial notice. See Fed. R. Evid., rule 201 (g) (jury in a criminal trial not bound by fact judicially noticed); United States v. Jones, supra. . . . We would not supplement the [state’s] proof on appeal by taking judicial notice of a fact not submitted to the jury.” (Footnotes omitted.) Commonwealth v. Kingsbury, 378 Mass. 751, 755, 393 N.E.2d 391 (1979).


 In footnote 3, supra, the majority cites State v. Watson, 165 Conn. 577, 345 A.2d 532 (1973), and implies that Watson stands for the proposition that the trial court should, in all cases, allow the state to reopen its case in order to present evidence which proves the crime charged. A closer examination of that decision, reveals, however, that it is inapposite to the present appeal. In Watson the pertinent crime charged was unlawful possession of an unlicensed weapon in a motor vehicle. See General Statutes § 29-38. Four defendants, Watson, Stromen, Carter, and Evans, were appealing their convictions in that case. A fifth individual, Smith, was the driver of the motor vehicle in question. The trial court allowed the state, “[a]fter all parties had rested, but before arguments to the jury had commenced”; id., 594; to reopen its case in order to examine Smith regarding whether he had a permit for the gun at issue. While holding that a portion of § 29-38 was constitutionally invalid, and, therefore, constituting the basis for reversing the four defendants’ convictions under that provision; id., 597-98; this court *624stated that the reopening in that case “was not an abuse of the court’s discretion.” Id., 594.
Unlike the present case in which the reopening allowed the introduction of that evidence which was the only evidence of an essential element of the crime, the state in Watson “had already presented evidence that none of the four defendants had had a gun permit . . . .” Id. Unlike the present case in which the evidence introduced by the state on reopening in and of itself proved an essential element of the statutory offense, in Watson “[t]he evidence presented by the state after the motion to open did not rule out the fact that the Smith who accompanied the defendants did not have a permit.” Id., 595.
Because the language in Watson upon which the majority dwells is pure dictum due to the ultimate basis of the resolution of that appeal on a completely different ground, I respectfully disagree with the majority’s contention that Watson controls the abuse of discretion claim asserted in this appeal.